          Case 1:19-sc-00311-GMH Document 2 Filed 02/15/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 IN RE APPLICATION OF USA FOR
                                                   Case No. 19-sc-311
 2703(d) ORDER FOR ACCOUNTS
 SERVICED BY GOOGLE, LLC. FOR
 INVESTIGATION OF VIOLATION OF
                                                   Filed Under Seal
 18 U.S.C. SECTION 2339B


                                             ORDER

       The United States has submitted an Application pursuant to 18 U.S.C. § 2703(d),

requesting that the Court issue an Order requiring Google, LLC. (“PROVIDER”), an electronic

communication and/or remote computing service provider located in Mountain View, California,

to disclose the records and other information described in Attachment A to this Order. The Court

finds that the United States has offered specific and articulable facts showing that there are

reasonable grounds to believe that the records or other information sought are relevant and material

to an ongoing criminal investigation. Furthermore, the Court determines that there is reason to

believe that notification of the existence of this Order will seriously jeopardize the ongoing

investigation, including by giving targets an opportunity to endanger a person, flee from

prosecution, destroy or tamper with evidence, and intimidate potential witnesses. See 18 U.S.C.

§ 2705(b)(1)-(5).

       IT IS THEREFORE ORDERED, pursuant to 18 U.S.C. § 2703(d), that PROVIDER shall,

within ten days of the date of this Order, disclose to the United States the records and other

information described in Attachment A to this Order.

       IT IS FURTHER ORDERED under 18 U.S.C. § 2705(b) that PROVIDER shall not

disclose the existence of this Order of the Court to any other person (except attorneys for
          Case 1:19-sc-00311-GMH Document 2 Filed 02/15/19 Page 2 of 4



PROVIDER for the purpose of receiving legal advice) for a period of one year (commencing on

the date of this Order), unless the period of nondisclosure is later modified by the Court.

       IT IS FURTHER ORDERED that the Application and this Order are sealed until otherwise

ordered by the Court.
                                                                       Digitally signed by G.
                                                                       Michael Harvey
                                                                       Date: 2019.02.15 09:53:17
                                                                       -05'00'
                                                      ___________________________________
                                                      UNITED STATES MAGISTRATE JUDGE

                                                                               Digitally signed
                                                  Angela                       by Angela D.
                                                                               Caesar
                                                  D. Caesar                    Date: 2019.02.15
                                                                               11:38:04 -05'00'




                                                  2
          Case 1:19-sc-00311-GMH Document 2 Filed 02/15/19 Page 3 of 4



                                      ATTACHMENT A

I. The Account(s)

       The Order applies to certain records and other information for any Google LLC.

(“PROVIDER”) account(s) associated with the following identifier(s):

      almirdraga@gmail.com

II. Records and other information to be disclosed

   A. Information about the customer or subscriber of the Account(s)

       PROVIDER is required to disclose to the United States the following records and other

information, if available, for each account or identifier listed in Part I of this Attachment (the

“Account(s)”) constituting information about the customer or subscriber of the Account(s):

       1. Names (including subscriber names, user names, and screen names);

       2. Addresses (including mailing addresses, residential addresses, business addresses, and
          email addresses);

       3. Local and long distance telephone connection records;

       4. Records of session times and durations, and the temporarily assigned network
          addresses (such as Internet Protocol (“IP”) addresses) associated with those sessions;

       5. Length of service (including start date) and types of service utilized;

       6. Telephone or instrument numbers (including MAC addresses);

       7. Other subscriber numbers or identities (including the registration Internet Protocol
          (“IP”) address); and

       8. Means and source of payment for such service (including any credit card or bank
          account number) and billing records.

   B. All records and other information relating to the Account(s) (except the contents of
      communications)
         Case 1:19-sc-00311-GMH Document 2 Filed 02/15/19 Page 4 of 4



       PROVIDER is required to disclose to the United States the following records and other

information, if available, for the Account(s) for the time period from account inception to the

present, constituting all records and other information relating to the Account(s) (except the

contents of communications), including:

       1. Records of user activity for each connection made to or from the Account(s), including
          log files; messaging logs; the date, time, length, and method of connections; data
          transfer volume; user names; and source and destination Internet Protocol addresses;
          and

       2. Information about each electronic communication sent or received by the Account(s),
          including the date and time of the communication, the method of communication, and
          the source and destination of the communication (such as source and destination email
          addresses, IP addresses, and telephone numbers), and any other associated header or
          routing information.




                                               2
